                                           USDC SDi'-1';
                                           DO CUM [t'sff


                                                         _\fl(~I_a:o _-------
UNITED STATES DISTRICT COURT               FLE CTRm~lCALL Y F:LECI
SOUTHERN DISTRICT OF NEW YORK              DOC'# _ _ _
                                           D.t.. TE FILED: ··-
GOOGLE LLC,

                     Plaintiff,            19-mc-478 (JGK)

           - against -                     ORDER

UNITED STATES OF AMERICA,

                     Defendant .


JOHN G. KOELTL , District Judge:

     The attached opinion dated November 2, 2019 was originally

filed under seal. The parties have agreed on limited redactions.

The redacted copy will now be filed publicly , not under seal.



SO ORDERED .


Dated:     New York, New York
           March 10 , 2020
                                                   Koeltl
                                                   District Judge
,,




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     GOOGLE LLC ,

                               Plaintiff,               19-mc-478 (JGK)

                   - against -                         MEMORANDUM OPINION &
                                                       ORDER
     UNITED STATES OF AMERICA,
                                                        UNDER SEAL
                               Defendant.


     JOHN G. KOELTL, District Judge:


            The plaintiff , Google LLC ("Google") moves this Court to

     vacate or modify the September 19 , 2019 non-disclosure order

     signed by Magistrate Judge Wang ("NDO"). The NDO was issued in

     connection with a search warrant, also issued by Magistrate

     Judge Wang on September 19, 2019 , that was directed to Google

     for records pursuant to 18 U.S.C.       §   2703(b) (1) (A) and

     §   2703 (c) (1) (A)   ("Warrant"). The plaintiff also moves to stay

     the deadline for producing outstanding information responsive to

     the Warrant until the motion to vacate or modify the NDO has

     been dec ided. The Government cross moves to compel the immediate

     compliance with the production obligations of the Warrant. For

     the reasons stated below, the plaintiff's motions are denied and

     the Government's motion is granted.
                               I.

     The following facts are taken from the submissions of the

parties.

     The plaintiff provides cloud storage and computing services

to individuals and enterprise customers. Through its "G Suite,"

the plaintiff offers enterprise customers products that include

email, word processing, storage, and more, to help simplify the

workplace. Enterprise customers can host their online business

data and email with Google for a fee. This means that the

enterprise's business data and email are stored and supported by

Google, the service provider, rather than by the enterprise

itself.

     As part of an ongoing criminal investigation being

conducted by the United States Attorney's Office for the

Southern District of New York and the Federal Bureau of

Investigation, the Government applied for a search warrant and

submitted an affidavit from a Special Agent of the Federal

Bureau of Investigation to Magistrate Judge Wang. Carroll Deel.

Ex. A. Pursuant to 18 U.S.C. § 2703(b)(l)(A) and§ 2703(c)(l)(A)

of the Stored Communications Act ("SCA") and Federal Rule of

Criminal Procedure 41, Magistrate Judge Wang found probable

cause to believe that six email accounts maintained at premises

controlled by the plaintiff contained the evidence, fruits, and

instrumentalities of crime and issued a warrant for records,


                                2
which were to be provided to the Government within 30 days of

September 19, 2019. 1 Id. at l. The Warrant called for all content

and information 2 within Google's possession, custody, or control

from three                accounts associated with three

individuals




various time periods, beginning on either January 1, 2017 or

January 1, 2018, th rough December 31, 2018 . Id. at 4.

     In connection with the Warrant, Magistrate Judge Wang also

issued an NDO, pursuant to 18 U.S.C. § 2705(b), finding that

     [T]here is reason to believe that notification of the
     existence of this warrant will result in destruction
     of or tampering with evidence, and/or intimidation of
     potential witnesses, or otherwise will seriously
     jeopa rdize an ongoing investigation. Accordingly, it
     is hereby ordered that the Provider shall not disclose
     the existence of this War ra nt and Order to the listed
     subscriber, to the enterprise account holder or its
     representatives, or to any other person for a period
     of one year from the date of this Order       . except
     that Provider may disclose this Warrant and Order to


1 30 days from the date of the warrant is October 19, 2019. The parties
do not dispute that because the 30-day period ended on a Saturday, the
deadline for production fell on Monday, October 21, 2019. See Fed. R.
Crim. P. 45 (a) (1) (C).

2 The Warrant specifically requested email content, address book
information, subscriber and payment information, transactiona l
records, customer correspondence, search and web history, Google
Payments, Google Drive content, Google Docs, Google Calendar, chats
and instant messages, location history, info rmation regarding linked
accounts, device information, android services, and preserved or
backup records. Carroll Deel. Ex. A at 4-6.


                                   3
     an attorney for Provider for the purpose of rec eiv ing
     legal advice.

Id . at 2.

     The Government served the Warrant and NDO on the plaintiff

on September 19 , 2019. Carroll Deel.      I 2. As of October 21 ,
2019, the plaintiff had provided the Government with the records

responsive to the Warrant for the three                     accounts

for individuals. Id. at       I 5. The plaintiff has preserved the
information and files responsive to the Warrant that are

associated with the enterprise accounts, which are ready for

production but have not yet been produced. Id.

     The plaintiff argues that the NDO is a content-based,

prior restraint on its freedom of speech that is subject to

strict scrutiny review. It argues that the NDO does not

survive strict scrutiny review because the NDO does not

appear to be narrowly tailored to serve a compelling state

inte rest.   3   The plaintiff also seeks a stay of the Warrant's

deadline for the production of information until the

decision on its motion to vacate or modify the NDO is

issued. In response, the Government argues that the NDO

survives strict scrutiny. Further, it contends that the

plaintiff has not borne its burden to justify a stay of a


3 The plaintiff does not dispute that the Government has a compelling
interest in maintaining the secrecy of its criminal investigation, but
objects that the NDO is not narrowly tailored to accomplish that
interest .


                                      4
deadline for production imposed by the Warrant, the

validity of which is uncontested, and moves to compel

production of the outstanding information pursuant to the

Warrant.

                                II.

     The decision of a neutral and detached magistrate to issue

a warrant upon a finding of probable cause serves as a

protection for both the service provider and the customer's

privacy interests. SeeMatter of Warrant to Search a Certain E-

Mail Account Controlled   &   Maintained by Microsoft Corp., 855

F.3d 53, 56 (2d Cir. 2017)     ("[S]ince the [warrant] was issued by

a neutral magistrate judge upon a showing of probable cause

      [the] warrant has satisfied the most stringent privacy

protections our legal system affords."). The Court reviews the

Magistrate Judge's findings de nova to evaluate if the findings

were correct. See Matter of Application of United States of Am.

for an Order of Nondisclosure Pursuant to 18 U.S.C. §2705(b) for

Grand Jury Subpoena# GJ2014031422765,      41 F. Supp.   3d 1,   4-5,   8

(D.D.C. 2014)   (reviewing a magistrate judge's non-disclosure

order under 18 U.S.C. § 2705(b) de novo); see also In re Search

of Info. Associated with [redacted]@gmail.com that is Stored at

Premises Controlled by Google, Inc., No. 16-MJ-00757 (BAH), 2017

WL 3445634, at *2-5 (D.D.C. July 31, 2017)     (reviewing a




                                      5
magistrate judge's issuing of a warrant under 18 U.S.C. § 2703

de novo) .

                                        III.

     "The term prior restraint is used to describe

administrative and judicial orders forbidding certain

communications when i ssued in advance of the time that such

communications are to occur.       11
                                        Alexander v. United States, 509

U.S. 54 4, 550   ( 1993)   (internal quotation marks and citation

omitted). Prior restraints on protected speech are subjec t t o a

"heavy presumption 11 against their constitutional validity and

"carr[y] a heavy burden of showing justification for the

imposition of such restraint[s] . 11 Org . for a Better Austin v.

Keefe, 402 U.S. 415,       419   (1971); accord Lusk v. Vill. of Cold

Spring,   475 F.3d 480, 485 (2d Cir. 2007). Content-based prior

restraints are generally subject to strict scrutiny. See United

States v. Playboy Entm't Grp., Inc., 529 U.S . 803, 813 (2000).

Under strict scrutiny review,           "the Government must demonstrate

that the nondisclosure requirement is narrowly ta i lored to

promote a compelling Government interest, and that there are no

less restrictive alternatives that would be at least as

effective in achieving the legitimate purpose" of the

Government. John Doe, Inc. v. Mukasey,           549 F.3d 861, 878   (2d

Cir. 2008), as modified (Mar. 26, 2009}           (internal quotation

marks and citat ions omitted).


                                          6
     Assuming, without deciding that the NDO must satisfy the

strict scrutiny test,   4   the NDO survives strict scrutiny review

because it is narrowly tailored to protect a compelling

Government interest and there is no less restrictive alternative

that would be at least as effective in serving the Government's

legitimate purpose. The Government has a compelling interest in

maintaining the secrecy of an ongoing criminal investigation.

The investigation of crime is a core government function that

secures the safety of people and property. "[T]here are some

kinds of government operations that would be totally frustrated

if conducted openly. A classic example is that the proper

functioning of our grand jury system depends upon the secrecy of

grand jury proceedings." Press-Enter. Co. v. Superior Court of

California for Riverside Cty., 478 O.S. 1, 9 (1986). The

Government has a compelling interest in maintaining the

confidentiality of the existence of the Warrant, and the

specific accounts being investigated, in order to avoid

revealing the existence of its ongoing criminal investigation of

individuals and entities who may be involved in the very conduct

under investigation. Giving notice of requests to third parties

"would substantially increase the ability of persons who have

someth i ng to hide to impede legitimate investigations.          fl




4 The Government concedes that for the purposes of these motions, the
NDO is content-based and strict scrutiny applies.


                                     7
S.E.C. v. Jerry T. O'Brien, Inc., 467 U.S. 735, 736 (1984).

Thus, the Government's interest in safeguarding the

confidentiality of an ongoing criminal investigation is

legitimate and compelling.

     Further, the NDO is narrowly tailored because it prohibits

only the disclosure of the existence of the Warrant and of the

investigation. The plaintiff is still free to speak publicly

about search warrants and government investigations, as long as

it does not disclose the existence of this Warrant and the

Government's investigation. The NDO is also limited to a one-

year time period.

     The plaintiff argues that the NDO does not appear to be

narrowly tailored in scope and duration because:   (1) the NDO

failed to select any particular statutory factor and lists that

one "and/or" another of the statutory factors under 18 U.S.C.

§ 2705(b) were present, which suggests that the Government

failed to substantiate a specific reason to justify the NDO and

the Magistrate Judge did not consider whether the NDO was

narrowly tailored to serve any spec i fically articulated

interest;   (2) the NDO does not reveal that the Government

provided any facts and evidence in its ex parte application

about why the harms may occur;   (3) the NDO does not indicate why

a less restrictive alternative does not exist, specifically the

ability of the plaintiff to tell the general counsel or other


                                 8
legal representatives of its enterprise customers about the

Warrant; and (4) the NDO fails to explain why an NDO of shorter

duration would be insufficient to achieve the Government's

interests. None of these arguments have merit.

     The Court turns to the plaintiff's first two arguments.

When the Government makes an application for non-disclosure

under 18 U.S.C. § 2705(b), a court is required to issue a non-

disclosure order to the person or entity to whom the warrant is

directed, if it finds that there is "reason to believe that

notification of the existence of the warrantll would result in at

least one of the statute's five enumerated harms. In its search

warrant application, the Government provided a lengthy affidavit

setting out particularly detailed evidence regarding the

relationship of the data sought to the subjects of the

investigation and to activities involved in the alleged crime.      5



The affidavit also set out sufficient detail as to why premature

disclosure of the Warrant and the existence of the investigation

could reasonably lead to the destruction of or tampering with

evidence and intimidation of potential witnesses, thus making

information inaccessible to investigators, and how the

disclosure could seriously jeopardize the ongoing investigation.

Significantly, the Government did not rely on other statutory



5 The details provided in the affidavit support the Magistrate Judge's
finding of probable cause to issue the Warrant.


                                   9
factors,   specifically endangering the life or physical safety of

an individual or flight from prosecution . See 18 U.S . C.

§§ 2705(b} (1)-(2). The three factors listed by the Magistrate

Judge were limited to the bases presented in the Government's

affidavit.

     The Magistrate Judge ' s Order was just i fied by the evidence

provided by the Government, which followed the guidance outlined

in the DOJ policy memorandum that the plaintiff cites in its

brief. See Memorandum for Heads of Department Law Enforcement

Components, et al., from Rod J. Rosenstein, Deputy Attorney

Gen., Policy Regarding Applications for Protective Orders

Pursuant to 18 U.S.C. § 2705(b), at 2 (U . S. Dept. of Justice,

Oct. 19, 2017)   (available at https://www . justice . gov/criminal-

ccips/page/file/1005791/download). The Government's submissions

contained specifically articulated interests, not boilerplate

assertions, that justified the issuing of the NDO, and the

Magistrate Judge did not use indeterminate language in the NDO.

Furthermore, the plaintiff acknowledges that i t has not seen the

ex parte application that the Government submitted in support of

its request for the NDO. Thus, the plaintiff's arguments that

the Government's evidence in support of the NDO was insufficient

are unjustified speculation .

     With respect to the plaintiff's third argument, the

Government has shown in its affidavit why notifying the general


                                  10
counsel or other legal representa tive of the plaintiff's

enterprise customers about the Warrant would not be a reasonable

alternative and would not be as effective as the NDO. The DOJ

White Paper that the plaintiff cites provides multiple examples

of practical cons i dera tions, such as the inability of law

enforcement "to find a trustworthy point of contact (or,

perhaps, any point of contact) at the enterprise,n that would

leave the Government "with no choice but to seek disclosure

directly from the provider.n U.S. Dep't of Justice, Seeking

Enterprise Customer Data Held by Cloud Service Providers, at 3

(Dec. 2017)   (available at https://www.justice.gov/criminal-

cc ips/file/1017511/download). The supporting affidavit explained

why t hat was true in this case. The Mag·i strate Judge was

justified in concluding that there was reason to believe that

notification of the Warrant and Order would result in several of

the harms specified in t he statute.

     Finally, given the scope and complexity of the Government's

i nvest igation as detailed in the supporting affidavit, a one-

year time frame is wholly justified . The plaintiff argues that

one year is longer than necessary to achieve the Government's

interest and cites other statutes, such as 18 U.S.C. § 2705(a),

that allow for periods of shorter delay. A provision in that

statute, 18 U.S.C. § 2 705{a) {1), limits an order delaying the

notification of the existence of a document request under 18


                                 11
U.S.C. § 2703(b) to 90 days, with extensions of the delay of up

to 90 days allowed under§ 2705 (a) (4). However, t he statute

imposes no comparable time limit in this case. The Government

obtained a warrant from Magistrate Judge Wang pursuant to 18

U.S. C. § 2 703(b) (1) (A), which does not require the Government to

notify a subscriber or customer of its reques t when it has

obtained a warran t . Thus, the section of 18 U.S.C. § 2705 that

applies to this case is§ 2705(b), not § 2705(a). Under 18

U.S.C. § 2705(b), a court may enter a non-disclosure order "for

such a period as the court deems appropriate.ll Magistrate Judge

Wang, a neutral magistrate, found that the one-year time frame

was appropriate based on the Government's evidence presented in

its affidavit. The supporting affidavit details a far-ranging

and complex investigation of which these six accounts constitute

only a piece. It is wholly reasonable to conclude that this

investigation would take at least one year to complete and

premature disclosure would trigger the consequences sought to be

prevented by the NDO. Judge Preska has recently rejected similar

arguments asserted by Google to the effect that:      (1) Google

should have the option to notify an officer at the enterprise of

the existence of the Government's document requests and (2) the

one-year duration of two NDOs was too long. See In re Grand Jury

Subpoena to Google LLC Dated March 20, 2019, Nos. 19 Mag. 2821,

19 Mag.   3232   (LAP), slip op. at 32-35 (S.D.N.Y. June 3, 2019) ,


                                   12
appeal filed, No. 19-1891 (2d Cir.)   (finding that two NDOs

prohibiting disclosure of two SCA orders survived strict

scrutiny).

     The Government also argues that the plaintiff's First

Amendment Rights are limited in this case because the plaintiff

learned of the underlying investigation only through the Warrant

and NDO and not from independent sources. The Government

analogizes the type of analysis to be applied to the standards

used to assess confidentiality orders in civil litigation, a

standard less exacting than strict scrutiny. See Seattle Times

Co. v. Rhinehart, 467 U.S. 20, 33 (1984). Because the Government

has assumed for the sake of argument on these motions that

strict scrutiny should apply in this case and because the NDO

passes strict scrutiny, it is unnecessary to reach any

challenges to the strict scrutiny standard to determine the

validity of this NDO.

                               IV.

     The plaintiff also moves to stay the deadline for producing

outstanding information responsive to the Warrant. "[T]he

issuance of a stay is left to the court's discretionu but this

"does not mean that no legal standard governs that discretion.u

Nken v. Holder, 556 U.S. 418, 434    (2009}. The legal principles

that a court should consider in granting a stay are




                                13
      (1) whether the stay applicant has made a strong
      showing that he is likely to succeed on the merits;
      (2) whether the applicant will be irreparably injured
      absent a stay; (3) whether issuance of the stay will
      substantially injure the other parties interested in
      the proceeding; and (4) where the public interest
      lies.

Id.

      The plaintiff cannot "bear the burden of showing that the

circumstances justify an exercise of [the court's] discretion.u

Nken, 556 U.S. at 433-34. For the reasons explained above, the

plaintiff cannot show a likelihood of success on the merits of

its motion to vacate or modify the NDO. Indeed, that application

is denied. Any restrictions on the plaintiff's speech is

justified by the Government's compelling interest. Moreover, the

plaintiff has not shown that the issuance of a stay will not

substantially injure the Government. The Government argues,

persuasively, that any further delay in the production of the

materials responsive to the Warrant increases the risk that

evidence will be lost or destroyed, heightens the chance that

targets will learn of the investigation, and jeopardizes the

Government's ability to bring any prosecution in a timely

fashion. The public interest is served by prompt compliance with

the Warrant.

      In any event, the plaintiff sought a stay of the deadline

to produce information pertaining to the enterprise accounts




                                14
pursuant to the Warrant only until the reso l ution of the

p l aintiff 1 s challenge to th e NDO . Because that challenge has now

been resolved, the plaintiff's motion for a s t ay is moot and is

therefore denied . The Government's motion to compel production

is granted .

                               CONCLUSION

      The Court has considered all of the arguments ra i sed by the

parties . To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons stated above,

the plaintiff's motions to vacate or modify the NDO and to stay

the deadline for producing outstanding information responsive to

the Warran t are denied . The Government ' s motion to compel the

immedia t e compliance with the production obligations of the

Warrant is granted. The Cle r k is directed to close this case,

Docket No . 19-mc-478.

SO ORDERED.


Dated :    New York , New York
           November 2 , 2019

                                       Uni ted States District Judge




                                  15
